                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                           Criminal No. 21-27(PAM/KMM)

     UNITED STATES OF AMERICA,

                       Plaintiff,                  GOVERNMENT’S OMNIBUS
                                                   RESPONSE TO DEFENDANT’S
          v.                                       PRE-TRIAL MOTIONS

     JASON ROBERT BURHAM KARIMI,

                       Defendant.

         Comes now the United States, by and through its attorneys, W. Anders Folk, United

States Attorney for the District of Minnesota, and David P. Steinkamp, Assistant United

States Attorney, and hereby submits the following response to the Defendant’s pre-trial

motions.

1.       Motion for Pretrial Disclosure of 404(b) Evidence. (Document 24).

         Defendant has moved for immediate disclosure of any Rule 404 evidence which the

government intends to offer at trial. If the government determines it will seek to offer

404(b) evidence at trial, the attorney for the government will provide “reasonable notice in

advance of trial, or during trial if the court excuses pre-trial notice for good cause shown.”

The government requests a period of not longer than 14 days before the actual trial date for

disclosure of 404(b) materials.

2.       Motions for Disclosure of Favorable or Exculpatory Evidence and Rule 16
         Material. (Documents 25 and 26).

         The government is aware of its obligations under Brady v. Maryland, 373 U.S. 83;

83 S. Ct. 1194 (1963), and its progeny, and it will continue to comply with those
obligations. Some of Defendant’s motions for all potentially favorable evidence are over

broad, and to the extent they seek materials which are not required to be disclosed under

Brady and its progeny, the government opposes the motions. Some of the requests seek

material for which discovery is not authorized, such as reports of interviews of witnesses,

and in some instances is prohibited by the rules and statutes.

       To the extent evidence exists which is both favorable to a Defendant and material

to either guilt or punishment, the evidence will be disclosed to the Defendant.

       To the extent the Defendant’s requests comport with the provisions of Fed. R. Crim.

P. 12, 16 and 26.2 and the provisions of Brady and Giglio, the government does not oppose

the motion.

4.     Motion for Early Disclosure of Jencks Act Material. (Document 27).

       With respect to the statements of witnesses who testify, including grand jury

testimony, these will be produced pursuant to the provisions of the Jencks Act. See United

States v. Presser, 844 F.2d 1275, 1283-85 (6th Cir. 1988); United States v. Eisenberg, 469

F.2d 156, 160 (8th Cir. 1972), cert. denied, 410 U.S. 992 (1973).

       The Defendant seeks an order requiring the government to provide Jencks Act

material at least 14 days prior to commencement of the trial. The government opposes the

Defendant’s motion since no authority exists for his position. The motion should be

denied.

       However, the government is willing to compromise. The government agrees to

provide to the Defendant, 5 days prior to trial: the statements of witnesses who the

government expects will testify at trial; impeaching material required to be disclosed by

                                             2
United States v. Giglio, 405 U.S. 150 (1972); the criminal records, if any, of its witnesses;

and trial promises or agreements between the government and its witnesses, if the

Defendant agrees to reciprocate.

5.     Expert Disclosure (Document 28).

        Defendant seeks immediate disclosure regarding any expert testimony the

government intends to use at trial. At this time, the government has not determined, which,

if any, experts it will use. However, the government agrees to provide expert disclosures

and a written summary of the expert’s anticipated testimony within 7 days of determining

which experts it will use at trial, if any, and in any event, no later than 14 days prior to trial.


Dated: May 6, 2021                                   Respectfully Submitted,

                                                     W. Anders Folk
                                                     Acting United States Attorney

                                                     s/ David P. Steinkamp

                                                     BY: DAVID P. STEINKAMP
                                                     Assistant U.S. Attorney
                                                     Attorney ID No. 178470




                                                3
